Case 5:19-cv-02057-SVW-SP Document 44 Filed 12/17/20 Page 1 of 1 Page ID #:476



  1
  2
                                                                             JS-6
  3
  4
  5
  6
  7
  8                                 UNITED STATES DISTRICT COURT
  9                                CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ALFREDO MARTINEZ,                            Case No. 5:19-cv-02057-SVW-SP
 12                           Plaintiff,           ORDER GRANTING JOINT
                                                   STIPULATION TO DISMISS
 13   v.                                           ACTION WITH PREJUDICE
 14   COUNTY OF SAN BERNARDINO,
      DEPUTY VAN GINKEL, AND
 15   DEPUTY ENRIQUEZ, AND DOES 1-
      10, INCLUSIVE,
 16
                              Defendant.
 17
 18
 19            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Joint
 20   Stipulation to Dismiss the entire action with prejudice, each party to bear his or her
 21   own costs and fees, is hereby granted, pursuant to Federal Rule of Civil Procedure
 22   41(a)(1)(A)(ii).
 23
 24   DATED: December 17, 2020
                                               Honorable Stephen V. Wilson
 25                                            United States District Court Judge
 26   ///
 27   ///
 28
                                                                         5:19-CV-02057-SVW-SP
      LA #4839-8682-9523 v1                     -1-                      ORDER RE DISMISSAL
